DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious in a state that the counterpart optical connector is fitted to the housing, a distance between the light receiving side lens portion and the second end surface of the second optical fiber is smaller than a distance between the light emitting side lens portion and the first end surface of the first optical fiber, the light receiving side lens portion has a FOT side lens surface that faces the light receiving element and a fiber side lens surface that faces the second optical fiber, the light emitting side lens portion has a FOT side lens surface that faces the light emitting element and a fiber side lens surface that faces the first optical fiber, a thickness of the light emitting side lens portion measured from the FOT side lens surface of the light emitting side lens portion to the fiber side lens surface of the light emitting side lens portion is less than a thickness of the light receiving side lens portion measured from the FOT side lens surface of the light receiving side lens portion to the fiber side lens surface of the light receiving side lens portion in combination with the rest of claim 1 for the reasons stated by Applicant in the Remarks section filed 5/31/22.
It is noted that claim 1 is allowable because the unique combination of each and every specific element stated in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874